Citation Nr: 1646154	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-20 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Betty L.G. Jones, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from May 1968 to July 1971, including service in the Republic of Vietnam from February 1969 to February 1970.  He died in October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction was subsequently transferred to the Waco, Texas, VARO.  In June 2013, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in September 2014.  


FINDINGS OF FACT

1.  The Veteran died in October 2009 as a result of metastatic gastric adenocarcinoma.

2.  The evidence does not establish that a service-connected disability caused or contributed materially or substantially to the Veteran's death, nor that the cause of death is otherwise related to service.  



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See VA correspondence dated in February 2010 and the June 2013 Board hearing transcript.  Neither the appellant, nor her agent, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements and testimony in support of the claims.  The development requested on remand has been substantially completed.  There is no evidence of any additional existing pertinent records.  

Although at the June 2013 hearing the appellant's agent stated she had not received a copy of the Veteran's VA record, VA records show she was provided copies in January 2011 and that in February 2012 the appellant was notified that an additional copy of the record would be provided upon payment of the applicable fee.  The hearing transcript also reflects that the appellant and her agent were advised, in essence, that records could be provided upon the Board's receipt of a proper request.  There is no indication of any such subsequent request and no further action as to this matter is required.

In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103A(d) is inapplicable to a dependency and indemnity compensation (DIC) claim because the provision specifically states it is only for "disability compensation", which is defined as a payment to a Veteran.  Subsequently, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that, while § 5103A(d) is inapplicable to DIC claims, § 5103A(a)(1) still requires that VA make "reasonable efforts" to provide assistance, including obtaining a medical opinion. VA, however, is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  A mere conclusory generalized lay statement that a service event or an illness caused the death is insufficient to require VA to provide an opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

VA medical opinions were obtained in this case. Overall, those opinions are found to be adequate as they are predicated on a substantial review of the record and medical findings.  The Board acknowledges that the April 2016 VA nurse practitioner's opinion did not adequately address all matters pertinent to the claim.  However, these matters were more than adequately addressed by a VA physician in a November 2014 medical opinion.  There is no indication upon review of the evidence added to the record subsequent to that November 2014 opinion of any basis to challenge the adequacy of the opinion.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004).

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (2015).  Certain disorders, including malignant schwannoma, if manifest to a degree of 10 percent or more for a herbicide exposed Veteran may be presumed service connected.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  VA has noted, however, that the National Academy of Sciences (NAS) had found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and certain conditions, including stomach cancer, that would warrant a presumption of service connection.  See 79 Fed. Reg. 20308-01 (Apr. 11, 2014).  

VA regulations provide that the death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2015).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The regulations under 38 C.F.R. § 3.312(c) also provide that:

(1) Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 

(2) Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions. 

(3) Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 

(4) There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 

In order to be a contributory cause of death, it must be shown that there were debilitating effects due to a service-connected disability that made the veteran materially less capable of resisting the effects of the fatal disease or that a service-connected disability had material influence in accelerating death, thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  

The appellant contends that the Veteran's death was caused as a result of service including as a result of his exposure to herbicides during active service.  At her hearing it was asserted, in essence, that his service-connected PTSD, diabetes mellitus, and heart disability symptoms intertwined or overlapped with his symptoms of stomach cancer and contributed to his death.

The pertinent medical evidence of record shows that the Veteran underwent excision of an intradural schwannoma in the area of the lumbar spine at L2-3 in May 2005.  Pathology reports were noted to indicate a benign spindle cell tumor, likely a neurofibroma.  Records show his metastatic gastric adenocarcinoma was first manifest in February 20009.


A November 2014 VA medical opinion, authored by a staff physician, found based upon a review of the medical records and the Veteran's death certificate that he died in October 2009 from metastatic gastric carcinoma which was diagnosed in February 2009.  It was noted that he had received and failed treatment and that his illness was complicated by inadequate oral intake, weight loss, and gastric outlet obstruction.  The physician noted that a review of the medical literature revealed that the risk factors for the development of gastric adenocarcinoma included a history of longstanding gastritis secondary to H. pylori infection, gastric atrophy or resection resulting in hypochlorhydria (decreased acid secretion), chronic inflammation of the gastric mucosa and gastric mucosal dysplasia.  It was noted that there was no indication in the medical records that the Veteran suffered from these conditions prior to the diagnosis of his gastric carcinoma.  He added that the service-connected conditions (PTSD, diabetes mellitus, and coronary artery disease) were not considered to be risk factors for the development of gastric adenocarcinoma.  The physician found, therefore, that it was less likely that the Veteran's service-connected conditions were a principal or contributory cause of his death or hastened his death.  It was also found to be less likely that the service-connected conditions caused or aggravated his metastatic gastric adenocarcinoma.  The physician noted that a review of the medical reference "Veterans and Agent Orange: Update 2010" revealed that gastric adenocarcinoma was not among the cancers which had been linked to exposure to herbicides.  It was, therefore, found to be less likely that his presumed herbicide exposure caused or aggravated his metastatic gastric adenocarcinoma or his death.  His intradural schwannoma was also noted to have been an unrelated type of tumor arising from a different cell type and in a different location than the gastric carcinoma and that it was less likely it had caused or aggravated his metastatic gastric adenocarcinoma.

An April 2016 report by a VA nurse practitioner found, based upon a review of the record including evidence obtained since the November 2014 VA medical opinion and current medical literature, that an opinion on any of the issues at hand could not be provided without resorting to speculation.  It was noted that an opinion could not be rendered because the limits of medical knowledge had been exhausted and that there was only one case report that described an intramedullary spinal tumor (which was not an intradural spinal tumor).  It was further noted that intramedullary spinal tumor and intradural spinal tumor involved different types of spinal tumors, and that there was no current literature that supported nor refuted a relationship between gastric adenocarcinoma and intradural tumors.  

Based upon the evidence of record, the Board finds that a service-connected disability did not cause or contribute materially or substantially to the Veteran's death and that the cause of his death is not otherwise related to service.  The evidence shows that he died in October 2009 as a result of metastatic gastric adenocarcinoma that was onset approximately nine months prior to his death.  Although the available record shows the Veteran served in the Republic of Vietnam and his exposure to herbicides including Agent Orange is presumed, there is no competent evidence indicating any possible relationship between the Veteran's service and the cause of his death many years after service.  The November 2014 VA examiner's opinions as to these matters are found to be persuasive.  The opinions are shown to have been based upon a substantially complete and accurate review of the evidence of record.

Consideration has been given to the appellant's personal assertion that the Veteran's metastatic gastric adenocarcinoma was related to his service or a service-connected disability.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The matters at issue are not conditions that are readily amenable to probative lay comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the appellant is competent to report observable symptoms, but finds there is no indication that she is competent to etiologically link any such symptoms to a current diagnosis.  She is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that she received any special training or acquired any medical expertise in evaluating such matters.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The lay opinions are also outweighed by the existing medical evidence of record.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


